Exhibit 10.2

LOGO [g4145041450gr.jpg]

 

Confirmation of Forward Stock Sale Transaction

 

 

October 13, 2004

 

ML Ref:[            ]

 

To:   The Pantry, Inc.      P.O. Box 1410     1801 Douglas Drive     Sanford, NC
27330 From:   Merrill Lynch International     Merrill Lynch Financial Centre    
2 King Edward Street     London EC1A 1HQ     England From:  
Merrill Lynch Pierce Fenner & Smith Incorporated,     Solely as Agent     tel:
(212) 449-3149     fax: (212) 449-2697

 

 

Dear Sirs,

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

 

1.   The definitions and provisions contained in the 2000 ISDA Definitions (the
“2000 Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “2002
Definitions” and, together with the 2000 Definitions, the “Definitions”), each
as published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
the 2002 Definitions and the 2000 Definitions, the 2002 Definitions will govern.
In the event of any inconsistency between the Definitions and this Confirmation,
this Confirmation will govern.

 

1



--------------------------------------------------------------------------------

This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as if
Party A and Party B had executed an agreement in such form with a Schedule
thereto having the elections and variables set forth in Part 5 of this
Confirmation. In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 

Party A and Party B each represents to the other that it has entered into this
Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.

 

2.   The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

 

Party A:

   Merrill Lynch International.

Party B:

   The Pantry, Inc.

Trade Date:

   October 13, 2004

Effective Date:

   October 19, 2004

Base Amount:

   1,500,000 Shares. On each Settlement Date, the Base Amount shall be reduced
by the number of Settlement Shares for such Settlement Date.

Maturity Date:

   October 19, 2005 (or, if such date is not a Scheduled Trading Day, the next
following Scheduled Trading Day); subject to extension if a Settlement Date on
such date is deferred as provided below in clauses (ii) or (iii) of the proviso
to the definition of Settlement Date; provided that if the Maturity Date is a
Disrupted Day, then the Maturity Date shall be the first succeeding Scheduled
Trading Day that is not a Disrupted Day.

Forward Price:

   On the Effective Date, the Initial Forward Price, and on any other day, the
Forward Price as of the immediately preceding calendar day multiplied by the sum
of (i) 1 plus (ii) the Daily Rate for such day.

 

2



--------------------------------------------------------------------------------

Initial Forward Price:

   USD $21.8694 per Share.

Daily Rate:

   For any day, (i)(A) USD-Federal Funds Rate for such day minus (B) the Spread
divided by (ii) 360.

USD-Federal Funds Rate:

   For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “FedsOpen <Index> <GO>“ on the
BLOOMBERG Professional Service, or any successor page; provided that if no rate
appears on any day on such page, the rate for the immediately preceding day on
which a rate appears shall be used for such day.

Spread:

   1.00 %

Shares:

   Common Stock, $0.01 par value per share, of The Pantry, Inc. (the “Issuer”)
(Exchange identifier: “PTRY”).

Exchange:

   NASDAQ.

Related Exchange(s):

   All Exchanges.

Clearance System:

   DTC.

Calculation Agent:

   Merrill Lynch International.

Determining Party:

   Merrill Lynch International. Settlement Terms:     

Settlement Date:

   Any Scheduled Trading Day following the Effective Date and up to and
including the Maturity Date, as designated by Party B in a written notice (a
“Settlement Notice”) which satisfies the Settlement Notice Requirements and
which (a) if related to any Cash Settlement or Net Stock Settlement, is
delivered to Party A at least 5 Scheduled Trading Days prior to such Settlement
Date (the period from the giving of any such notice to the Settlement Date

 

3



--------------------------------------------------------------------------------

     being the “Cash/Net Stock Notice Period”) and (b) if related to Physical
Settlement may be delivered at
any time and settlement will be completed as promptly as practicable thereafter;
provided that (i) subject
to clauses (ii) and (iii) below, the Maturity Date shall be a Settlement Date if
on such date the Base
Amount is greater than zero; (ii) if Cash Settlement or Net Stock Settlement
applies, any Settlement
Date, including a Settlement Date on the scheduled Maturity Date, shall be
deferred until the date on
which Party A is able to completely unwind its hedge if Party A is unable to
completely unwind its
hedge during the Unwind Period due to (A) the restrictions of Rule 10b-18 under
the Exchange Act, (B)
the existence of any Suspension Day or Disrupted Day, or (C) if Party A is
otherwise unable to unwind
its hedge during the Unwind Period, (iii) if the conditions requiring
designation of an Additional
Settlement Date have been satisfied as set forth in “Limit on Beneficial
Ownership” in Section 4 of this
Confirmation, settlement will take place on the Partial Settlement Date and the
related Additional
Settlement Date and (iv) no more than three Settlement Dates other than the
Maturity Date and the
Additional Settlement Dates may be designated by Party B; provided further that
if Party A shall fully
unwind its hedge during an Unwind Period by a date that is more than three
Scheduled Trading Days
prior to a Settlement Date specified above, Party A may, by written notice to
Party B, specify any
Scheduled Trading Day prior to such original Settlement Date as the Settlement
Date; provided further
that if any Settlement Date specified above is not an Scheduled Trading Day, the
Settlement Date shall
instead be the next Scheduled Trading Day. Settlement Shares:    With respect to
any Settlement Date, a number of Shares, not to exceed the Base Amount,
designated as such by Party B in the related Settlement Notice; provided that,
on the Maturity Date the number of Settlement Shares shall be equal to the Base
Amount on such date; provided further that if a Settlement Date has been
specified for a number of Shares equal to the Base Amount on or prior to the

 

4



--------------------------------------------------------------------------------

     Maturity Date and such Settlement Date has been deferred as described above
until a date later
than the Maturity Date, the number of Settlement Shares on the Maturity Date
shall be zero. Settlement:    Physical, Cash, or Net Stock, at the election of
Party B as set forth in a Settlement Notice that satisfies the Settlement Notice
Requirements; provided that Physical Settlement shall apply (i) if no Settlement
Method is selected, (ii) if a Suspension Day exists during the Cash/Net Stock
Notice Period, but only to the extent that Party A has been unable as a result
thereof to purchase Shares in an amount equal to the Settlement Shares prior to
the Settlement Date and has provided notice to such an effect to Party B or
(iii) if an Acceleration Event set forth in paragraphs (a) through (c) of the
definition thereof has occurred (except to the extent Net Stock Settlement
applies as set forth in “Termination Settlement” in Section 3 of this
Confirmation). Notwithstanding the foregoing, if an Acceleration Event set forth
in paragraphs (d) through (f) of the definition thereof has occurred, Cash
Settlement shall not apply. Settlement Notice Requirements:    Notwithstanding
any other provisions hereof, a Settlement Notice delivered by Party B will not
be effective to establish a Settlement Date unless Party B represents in such
Settlement Notice that it has complied with the agreement set forth in clause
(c) under “Additional Representations, Warranties and Agreements of Party B” in
Section 3 of this Confirmation.      Notwithstanding any other provisions
hereof, a Settlement Notice delivered by Party B that specifies Cash Settlement
or Net Stock Settlement will not be effective to establish a Settlement Date or
require Cash Settlement or Net Stock Settlement (as applicable) unless Party B
delivers to Party A with such Settlement Notice a representation signed by Party
B substantially in the following form: “as of the date of this Settlement
Notice, The Pantry, Inc. is not aware of any material nonpublic information
concerning itself or the Shares, and is

 

5



--------------------------------------------------------------------------------

     designating the date contained herein as a Settlement Date in good faith
and not as part of a plan
or scheme to evade compliance with the federal securities laws.” Unwind Period:
   The period from and including the first Scheduled Trading Day following the
date Party B elects Cash Settlement or Net Stock Settlement in respect of a
Settlement Date through the third Scheduled Trading Day preceding such
Settlement Date (as such date may be changed by Party A as described in the
second proviso to the definition of Settlement Date above); provided that if an
Acceleration Event occurs during an Unwind Period, the Acceleration Event
provisions shall apply with respect to the number of Settlement Shares to be
subject to Termination Settlement following such Acceleration Event, and if
after application of the Acceleration Event provisions there are no more
Settlement Shares with respect to such Unwind Period for which Party A has not
yet unwound its hedge, such Unwind Period shall terminate and the Settlement
Date for the number of Shares as to which Party A has unwound its hedge shall
occur on the applicable Termination Settlement Date. Unwind Daily Share Amount:
   On each Scheduled Trading Day during the Unwind Period, other than a
Suspension Day or a Disrupted Day, Party A will, in accordance with the
principles of best execution, purchase a number of Shares equal to the lesser of
(i) 100% of the applicable volume limitation of Rule 10b-18 for the Shares on
such Scheduled Trading Day, without reference to any block purchases, (ii) 25%
of the average daily trading volume for the Shares on the Exchange on such
Scheduled Trading Day, or (iii) the number of Shares necessary to complete the
purchases required to calculate the Cash Settlement Amount or the Net Stock
Settlement Shares, as the case may be. Exchange Act:    The Securities Exchange
Act of 1934, as amended from time to time.

 

6



--------------------------------------------------------------------------------

Physical Settlement:

   On any Settlement Date in respect of which Physical Settlement applies, Party
B shall deliver to Party A a number of Shares equal to the Settlement Shares for
such Settlement Date, and Party A shall deliver to Party B, by wire transfer of
immediately available funds to an account designated by Party B, an amount in
cash equal to the Physical Settlement Amount for such Settlement Date, on a
delivery versus payment basis.

Physical Settlement Amount:

   For any Settlement Date in respect of which Physical Settlement applies, an
amount in cash equal to the product of the Forward Price on such Settlement Date
and the number of Settlement Shares for such Settlement Date.

Cash Settlement:

   On any Settlement Date in respect of which Cash Settlement applies, if the
Cash Settlement Amount is a positive number, Party A will pay the Cash
Settlement Amount to Party B. If the Cash Settlement Amount is a negative
number, Party B will pay the absolute value of the Cash Settlement Amount to
Party A. Such amounts shall be paid on the Settlement Date.

Cash Settlement Amount:

   An amount determined by the Calculation Agent equal to: (i)(A) the Forward
Price as of the first day of the applicable Unwind Period minus (B) the weighted
average price at which Party A is able to purchase Shares during the Unwind
Period to unwind its hedge in compliance with Rule 10b-18 under the Exchange Act
as if it applied to Party A during the Unwind Period multiplied by (ii) the
Settlement Shares.

Net Stock Settlement:

   On any Settlement Date in respect of which Net Stock Settlement applies, if
the number of Net Stock Settlement Shares is a (i) positive number, Party A
shall deliver a number of Shares to Party B equal to the Net Stock Settlement
Shares, and (ii) negative number, Party B shall deliver a number of Shares to
Party A equal to the Net Stock Settlement Shares; provided that if Party A
determines in its good faith judgment that it would be required to deliver Net
Stock Settlement Shares to Party B.

 

7



--------------------------------------------------------------------------------



     Party A may elect to deliver a portion of such Net Stock Settlement Shares
on one or more dates prior to the applicable Settlement Date.

Net Stock Settlement

Shares:

   For any Settlement Date for which Net Stock Settlement applies, a number of
Shares equal to the quotient of (a)(i) the Cash Settlement Amount for such
Settlement Date, minus (ii) if Party B elects to pay the Net Stock Settlement
Fee in Shares, the Net Stock Settlement Fee for such Settlement Date; divided by
(b) the weighted average price at which Party A is able to purchase Shares
during the Unwind Period to unwind its hedge in compliance with Rule 10b-18
under the Exchange Act as if it applied to Party A during the Unwind Period.

Net Stock Settlement Fee:

   For any Settlement Date in respect of which Party B has elected Net Stock
Settlement, Party B shall pay to Party A on such Settlement Date a fee of $0.02
multiplied by the number of Settlement Shares, payable in cash or Shares at the
option of Party B.

Settlement Currency:

   USD.

Failure to Deliver:

   Applicable.

Suspension of Cash or Net

Stock Settlement:

 

    

Suspension Day:

   Any day on which Party A determines based on the advice of counsel that Cash
or Net Stock Settlement may violate applicable securities laws. Party A shall
notify Party B if it receives such advice from its counsel. Notwithstanding any
provision in this Agreement to the contrary, Physical Settlement shall apply if
a Suspension Day exists during the Cash/Net Stock Notice Period, but only to the
extent that Party A has been unable as a result thereof to purchase Shares in
the amount equal to the Settlement Shares prior to the Settlement Date and has
provided notice to such effect to Party B.

 

8



--------------------------------------------------------------------------------

Adjustments:

 

Method of Adjustment:                    Calculation Agent Adjustment.

 

Extraordinary Events:

 

Consequences of Merger Events:          Share-for-Share:    Cancellation and
Payment.     Share-for-Other:    Cancellation and Payment.
    Share-for-Combined:    Cancellation and Payment. Determination of the
Settlement Method following an occurrence of a Merger Event is subject to “Share
Settlement upon Certain Events” in Section 4 of this Confirmation. The parties
hereto acknowledge that it would be commercially reasonable for Merrill Lynch,
as Determining Party, to take into account the considerations set forth in
Section 12.8(e) in the 2002 Definitions. Settlement Following other
Extraordinary Events: As provided hereinafter under “Termination Settlement”,
for purposes of the Extraordinary Events constituting Acceleration Events set
forth in paragraph (f) of the definition thereof, Party B shall elect whether
payment of the Settlement Amount is to be effected by Physical Settlement or Net
Stock Settlement within one Scheduled Trading Day of the designation of the
related Settlement Date; provided, that if Party B fails to do so, Physical
Settlement shall apply.

 

Account Details:

 

    Payments to Party A:

       To be advised under separate cover or telephone confirmed prior to each
Settlement Date.

    Payments to Party B:

       To be advised under separate cover or telephone confirmed prior to each
Settlement Date.

    Delivery of Shares to Party A:

       To be advised.

    Delivery of Shares to Party B:

       To be advised.

 

9



--------------------------------------------------------------------------------

3.   Other Provisions:

 

Conditions to Effectiveness:

 

The effectiveness of this Confirmation on the Effective Date shall be subject to
(i) the condition that the representations and warranties of Party B contained
in the Purchase Agreement dated the date hereof among Party B, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, the Selling Stockholders named therein and
the other underwriters named therein (the “Purchase Agreement”) and any
certificate delivered pursuant thereto by Party B be true and correct on the
Effective Date as if made as of the Effective Date, (ii) the condition that
Party B have performed all of the obligations required to be performed by it
under the Purchase Agreement on or prior to the Effective Date, (iii) the
satisfaction of all of the conditions set forth in Section 5 of the Purchase
Agreement, and (iv) the condition that none of the following has occurred: (A)
Party A is unable to borrow and deliver for sale a number of Shares equal to the
Base Amount or (B) Party A would incur a stock loan cost of more than 50 basis
points per annum to do so (in which event this Confirmation shall be effective
but the Base Amount for this Transaction shall be the number of Shares Party A
is required to deliver in accordance with Section 2(a)(ii) of the Purchase
Agreement); provided that if the circumstances set forth in clause (B) above
occur, Party B may, within three Scheduled Trading Days, refer Party A to a
lending party reasonably acceptable to Party A that will lend Party A Shares at
a stock loan cost of no more than 50 basis points per annum (a “Referral Lending
Party”) in order to satisfy the conditions to effectiveness.

 

Additional Representations, Warranties and Agreements of Party B: Party B hereby
represents and warrants to, and agrees with, Party A as of the date hereof that:

 

  (a)   Any Shares, when issued and delivered in accordance with the terms of
the Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive or
similar rights.

 

  (b)   Party B has reserved and will keep available, free from preemptive
rights, out of its authorized but unissued Shares, solely for the purpose of
issuance upon settlement of the Transaction as herein provided, the full number
of Shares as shall then be issuable upon settlement of the Transaction. All
Shares so issuable shall, upon such issuance, be accepted for listing or
quotation on the Exchange.

 

  (c)   Prior to any Settlement Date, the Settlement Shares with respect to that
Settlement Date shall have been approved for listing or quotation on the
Exchange, subject to official notice of issuance, and such Settlement Shares
shall have been registered under the Securities Act.

 

10



--------------------------------------------------------------------------------

  (d)   The execution, delivery and performance by Party B of this Confirmation
(including, without limitation, the issuance and delivery of Shares on any
Settlement Date) and compliance by Party B with its obligations hereunder has
been duly authorized by all necessary corporate action and does not and will not
result in any violation of the provisions of the charter or by-laws of Party B
or any subsidiary or any applicable law, statute, rule, regulation, judgment,
order, writ or decree of any government instrumentality or court, domestic or
foreign, having jurisdiction over Party B or any subsidiary or any of their
assets, properties or operations.

 

  (e)   No filing with, or authorization, approval, consent, license, order
registration, qualification or decree of, any court or governmental authority or
agency is necessary or required for the execution, delivery and performance by
Party B of this Confirmation and the consummation of the Transaction (including,
without limitation, the issuance and delivery of Shares on any Settlement Date)
except (i) such as have been obtained under the Securities Act and (ii) as may
be required to be obtained under state securities laws.

 

  (f)   Party B agrees not to repurchase any Shares if, immediately following
such repurchase, the Base Amount would be equal to or greater than 9.5% of the
number of then-outstanding Shares.

 

  (g)   Party B agrees not to declare any distribution, issue or dividend
consisting of cash to existing holders of the Shares with a record date on or
prior to the final Settlement Date under this Confirmation.

 

  (h)   Party B is not insolvent, nor will Party B be rendered insolvent as a
result of this Transaction.

 

  (i)   Neither Party B nor any of its officers or directors shall take, and
Party B shall not cause any of its affiliates to take, any action that would
cause any purchases of Shares by Party A in connection with any Cash Settlement
or Net Stock Settlement of this Transaction not to comply with Rule 10b-18 under
the Exchange Act.

 

  (j)   Party B will not engage in any “distribution” (as defined in Regulation
M under the Exchange Act) during any Unwind Period.

 

  (k)   Party B is an “eligible contract participant” (as such term is defined
in Section 1(a)(12) of the Commodity Exchange Act, as amended).

 

  (l)   In addition to any other requirements set forth herein, Party B agrees
not to elect Cash Settlement or Net Stock Settlement if such settlement would
result in a violation of the U.S. federal securities laws or any other federal
or state law or regulation applicable to Party B.

 

11



--------------------------------------------------------------------------------

Covenant of Party B:

 

The parties acknowledge and agree that any Shares delivered by Party B to Party
A on any Settlement Date will be newly issued Shares and when delivered by Party
A (or an affiliate of Party A) to securities lenders from whom Party A (or an
affiliate of Party A) borrowed Shares in connection with hedging its exposure to
the Transaction will be freely saleable without further registration or other
restrictions under the Securities Act of 1933, as amended, in the hands of those
securities lenders, irrespective of whether such stock loan is effected by Party
A or an affiliate of Party A to hedge Party A’s exposure under the Transaction.
Accordingly, Party B agrees that the Settlement Shares that it delivers to Party
A on each Settlement Date will not bear a restrictive legend and that such
Settlement Shares will be deposited in, and the delivery thereof shall be
effected through the facilities of, the Clearance System.

 

Covenants of Party A:

 

  (a)   Party A shall use any Settlement Shares delivered by Party B to Party A
to return to securities lenders to close out borrowings created by Party A in
connection with its hedging activities related to exposure under this
Transaction.

 

  (b)   In connection with bids and purchases of Shares in connection with any
Cash Settlement or Net Stock Settlement of this Transaction, Party A shall use
its best efforts to comply, or cause compliance, with the provisions of Rule
10b-18 under the Exchange Act, as if such provisions were applicable to such
purchases.

 

  (c)   Party A shall use its reasonable efforts to maintain its hedge of its
exposure to the Transaction by borrowing sufficient Shares from lenders at a
stock loan cost not to exceed 50 basis points per annum.

 

Acceleration Events: An Acceleration Event shall occur if:

 

  (a)   Stock Borrow Events. Notwithstanding any other provision hereof, if in
its judgment Party A is unable to hedge Party A’s exposure to the Transaction (a
“Stock Borrow Event”) because (i) of the lack of sufficient Shares being made
available for Share borrowing by lenders, or (ii) it would incur a stock loan
cost of more than 50 basis points per annum, then Party A shall have the right
to designate any Scheduled Trading Day to be a Settlement Date for which
Physical Settlement shall apply on at least two Scheduled Trading Days’ notice,
and to select the number of Settlement Shares for such Settlement Date; provided
that (x) prior to the designation of a Stock Borrow Event under this Paragraph
(a), Party B may, within three Scheduled Trading Days, refer

 

12



--------------------------------------------------------------------------------

Party A to a Referral Lending Party and (y) the number of Settlement Shares for
any Settlement Date so designated by Party A shall not exceed the number of
Shares as to which such inability to borrow exists; or

 

  (b)   Share Price Reduction. Notwithstanding any other provision hereof, if
the average of the closing bid and offer prices or, if available, the closing
sale price per Share on the Exchange for the regular trading session on any
Scheduled Trading Day occurring after the Trade Date is less than or equal to
$7.00, Party A shall have the right to designate any Scheduled Trading Day to be
a Settlement Date for which Physical Settlement shall apply on at least ten
Scheduled Trading Days’ notice, and to select the number of Settlement Shares
for such Settlement Date; or

 

  (c)   Dividends and Other Distributions. Notwithstanding any other provision
hereof, if on any day occurring after the Trade Date Party B declares a
distribution, issue or dividend to existing holders of the Shares of (i) cash or
(ii) securities or share capital of another issuer acquired or owned (directly
or indirectly) by Party B as a result of a spin-off or other similar transaction
or (iii) any other type of securities (other than Shares, which may constitute a
Potential Adjustment Event), rights or warrants or other assets, in any case for
payment (cash or other consideration), which distribution, issue or dividend has
an ex-dividend date prior to the Maturity Date, then Party A shall have the
right to designate any Scheduled Trading Day to be a Settlement Date for which
Physical Settlement shall apply on at least three Scheduled Trading Day’s
notice, and to select the number of Shares for such Settlement Date.

 

  (d)   ISDA Early Termination Date. Notwithstanding anything to the contrary
herein, in the Agreement or in the Definitions, if either Party A or Party B has
the right to designate an Early Termination Date pursuant to Section 6 of the
Agreement, such party shall have the right to designate any Scheduled Trading
Day to be a Settlement Date for the entire Transaction on at least three
Scheduled Trading Days’ notice. Upon the designation of such Settlement Date,
Party B shall notify Party A within one Scheduled Trading Day whether Physical
Settlement or Net Stock Settlement applies; provided, that if Party B fails to
do so, Physical Settlement shall apply; or

 

  (e)   Board Approval of Merger. Notwithstanding any other provision hereof, if
on any day occurring after the Trade Date the board of directors of Party B
votes to approve any action that, if consummated, would constitute a Merger
Event (as defined in the 2002 Definitions), Party B shall notify Party A of any
such vote within one Scheduled Trading Day. Party A shall have the right to
designate any Scheduled Trading Day to be a Settlement Date for the entire
Transaction on at least three Scheduled Trading Days’ notice. Upon the
designation of such Settlement Date, Party B shall notify Party A within one

 

13



--------------------------------------------------------------------------------

Scheduled Trading Day whether Physical Settlement or Net Stock Settlement
applies; provided, that if Party B fails to do so, Physical Settlement shall
apply; or

 

  (f)   Other ISDA Events. Notwithstanding anything to the contrary herein, in
the Agreement or in the Definitions, if a Nationalization, Insolvency,
Insolvency Filing, Delisting or Change in Law occurs, Party A shall have the
right to designate any Scheduled Trading Day to be a Settlement Date for the
entire Transaction on at least three Scheduled Trading Days’ notice and Party A
shall be the Determining Party. Upon the designation of such Settlement Date,
Party B shall notify Party A of the settlement method within one Scheduled
Trading Day whether Physical Settlement or Net Stock Settlement applies;
provided, that if Party B fails to do so, Physical Settlement shall apply.

 

Termination Settlement:

 

If a Settlement Date is specified following an Acceleration Event (a
“Termination Settlement Date”), Physical Settlement or Net Stock Settlement
shall apply with respect to such Termination Settlement Date as set forth above;
provided, that if, Physical Settlement with respect to any Termination
Settlement Date would result in Merrill Lynch & Co., Inc. (“ML & Co.”), directly
or indirectly beneficially owning (as such term is delivered for purposes of
Section 13(d) of the Exchange Act) at any time in excess of 9.5% of the
Outstanding Shares, then, at the option of Party B, either (i) Net Stock
Settlement shall apply with respect to such Termination Settlement Date to the
extent (but only to the extent) necessary to maintain such ownership of Shares
by ML & Co. at 9.5% of the Outstanding Shares, and Physical Settlement shall
apply to the remainder of the Settlement Shares with respect to such Termination
Settlement Date, or (ii) Physical Settlement shall apply, subject to the
provisions of “Limit on Beneficial Ownership” below.

 

Rule 10b5-1:

 

It is the intent of Party A and Party B that the purchase of Shares by Party A
during any Unwind Period comply with the requirements of Rule 10b5-1(c)(i)(B) of
the Exchange Act and that this Confirmation shall be interpreted to comply with
the requirements of Rule 10b5-1(c).

 

Party B acknowledges that, except as otherwise provided herein, (i) during any
Unwind Period Party B does not have, and shall not attempt to exercise, any
influence over how, when or whether to effect purchases of Shares by Party A (or
its agent or affiliate) in connection with this Confirmation and (ii) Party B is
entering into the Agreement and this Confirmation in good faith and not as part
of a plan or scheme to evade compliance with federal securities laws including,
without limitation, Rule 10b-5 promulgated under the Exchange Act.

 

14



--------------------------------------------------------------------------------

Party B hereby agrees with Party A that during any Unwind Period Party B shall
not communicate, directly or indirectly, any material non-public information
(within the meaning of any applicable securities laws) to any ML Personnel (as
defined below). For purposes of this Transaction, “ML Personnel” means any
marketers, traders or other front office employees engaged in Corporate Equity
Derivatives of Party A or any of its Affiliates.

 

Maximum Share Delivery:

 

Notwithstanding any other provision of this Confirmation, in no event will Party
B be required to deliver on any Settlement Date, whether pursuant to Physical
Settlement or Net Stock Settlement, more than the Base Amount of Shares to Party
A.

 

Assignment:

 

Party A may assign or transfer any of its rights or delegate any of its duties
hereunder to any affiliate of Party A or any entity organized or sponsored by
Party A without the prior written consent of Party B; provided, however, that
such assignee’s obligations shall be guaranteed by ML & Co. Notwithstanding any
other provision of this Confirmation to the contrary requiring or allowing Party
A to purchase or receive any Shares from Party B, Party A may designate any of
its affiliates to purchase or receive such Shares or otherwise to perform Party
A’s obligations in respect of this Transaction and any such designee may assume
such obligations, and Party A shall be discharged of its obligations to Party B
to the extent of any such performance.

 

Guarantee of Party A:

 

ML & Co. shall guarantee all obligations of Party A under this Confirmation and
shall execute a Guarantee in favor of Party B substantially in the form of Annex
B hereto.

 

Matters Relating to Agent:

 

  (a)   As a broker-dealer registered with the U.S. Securities and Exchange
Commission, MLPFS in its capacity as Agent, will be responsible for (i)
effecting the Transaction, (ii) issuing all required confirmations and
statements to Party A and Party B and (iii) maintaining books and records
relating to the Transaction.

 

15



--------------------------------------------------------------------------------

  (b)   MLPFS shall act as “agent” for Party A and Party B within the meaning of
Rule 15a-6 under the Securities Exchange Act of 1934 in connection with the
Transaction.

 

  (c)   The Agent, in its capacity as such, shall have no responsibility or
liability (including, without limitation, by way of guarantee, endorsement or
otherwise) to Party A or Party B or otherwise in respect of the Transaction,
including, without limitation, in respect of the failure of Party A or Party B
to pay or perform under this Confirmation, except for its gross negligence or
willful misconduct in performing its duties as Agent hereunder.

 

  (d)   Each of Party A and Party B agree to proceed solely against the other to
collect or recover any securities or monies owing to Party A or Party B, as the
case may be, in connection with or as a result of the Transaction.

 

  (e)   The Agent will be Party A’s agent for service of process for the purpose
of Section 13(c) of the Agreement.

 

Indemnity

 

Party B agrees to indemnify Party A and its affiliates and their respective
directors, officers, agents and controlling parties (Party A and each such
affiliate or person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint and several, to which such
Indemnified Party may become subject under, in connection with, relating to, or
arising out of, this Agreement or Transaction with respect to any applicable
securities laws or Delaware corporate law and will reimburse any Indemnified
Party for all reasonable expenses (including reasonable legal fees and
reasonable expenses) as they are incurred in connection with the investigation
of, preparation for, or defense of any pending or threatened claim or any action
or proceeding arising therefrom, whether or not such Indemnified Party is a
party thereto. Party B will not be liable under this Indemnity paragraph to the
extent that any loss, claim, damage, liability or expense is found in a final
nonappealable judgment by a court of competent jurisdiction to have resulted
from Party A’s gross negligence, fraud, bad faith and/or willful misconduct.

 

Miscellaneous

 

Non-Reliance:    Applicable Additional Acknowledgements:    Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

   Applicable

 

16



--------------------------------------------------------------------------------

4.   The Agreement is further supplemented by the following provisions:

 

Share Settlement upon Certain Events:

 

Notwithstanding anything to the contrary herein, in the Agreement or in the
Definitions, if at any time (i) an Early Termination Date occurs and Party B
would be required to make a payment pursuant to Sections 6(d) and 6(e) of the
Agreement, or (ii) a Merger Event occurs and Party B would be required to make a
payment pursuant to Sections 12.2 and 12.7 of the 2002 Definitions, then in lieu
of any such payment, Party B at its election, may deliver to Party A, at the
time such payment would have been due and in the manner provided under “Physical
Settlement” in the 2002 Definitions, a number of Shares (or, in the case of a
Merger Event, common equity securities of the surviving entity) equal to the
quotient obtained by dividing (A) the amount that would have been so payable by
(B) the fair market value per Share (or per unit of such common equity security)
of the Shares (or units) so delivered at the time of such delivery, as
determined by the Calculation Agent (which fair market value shall take into
account whether the Shares so delivered are freely tradeable). Upon Party B’s
election to deliver Shares, the Transaction will not be considered for purposes
of determining an Early Termination Amount under Section 6(e) of the Agreement.

 

Agreement Regarding Set-off:

 

The last sentence of the first paragraph of Section 6(e) of the Agreement shall
not apply with respect to the Transaction to the extent that any of the events
described in Section 5(a)(vii) of the Agreement occurs with respect to Party B.

 

Bankruptcy Rights:

 

In the event of Party B’s bankruptcy, Party A acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to this
Transaction that are senior to the claims of common stockholders. For the
avoidance of doubt, the parties acknowledge and agree that Party A’s rights with
respect to any other claim arising from this Transaction prior to Party B’s
bankruptcy shall remain in full force and effect and shall not be otherwise
abridged or modified in connection herewith.

 

Limit on Beneficial Ownership:

 

Notwithstanding any other provisions hereof, Party A shall not be entitled to
receive Shares hereunder (whether in connection with the purchase of Shares on
any Settlement Date or otherwise) to the extent (but only to the extent) that
such receipt would result in ML & Co. directly or indirectly beneficially owning
(as such term is defined for purposes of Section 13(d) of the Exchange Act) at
any time in excess of 9.5% of the outstanding Shares. Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that such delivery would result in ML & Co. directly or indirectly so
beneficially

 

17



--------------------------------------------------------------------------------

owning in excess of 9.5% of the outstanding Shares. If use of Physical
Settlement on any Settlement Date (other than a Termination Settlement Date)
would result in Party A receiving more than 9.5% of the outstanding Shares, then
(1) the Physical Settlement on such Settlement Date (the “Partial Settlement
Date”) shall be limited to that number of Shares which would result in Party A
receiving no more than 9.5% of the outstanding shares of Common Stock and (2)
the Settlement Date for the remaining Shares (the “Additional Settlement Date”)
shall be that Scheduled Trading Day which is 70 calendar days after such Partial
Settlement Date. An Additional Settlement Date may be later than the Maturity
Date.

 

Miscellaneous:

 

  (a)   Addresses for Notices. For the purpose of Section 12(a) of the
Agreement:

 

  Address for notices or communications to Party A:

 

Address:    c/o Merrill Lynch, Pierce, Fenner & Smith     
                            Incorporated      Four World Financial Center     
North Tower, 5th Floor      New York, NY 10080 Attention:    Equity-Linked
Capital Markets Group Telephone No.:    (212) 449-6763 Facsimile No.:    (212)
738-1069

 

  Address for notices or communications to Party B:

 

Address:    The Pantry, Inc.      P.O. Box 1410      1801 Douglas Drive     
Sanford, NC 27330 Attention:    Corporate Secretary

 

  (b)   Waiver of Right to Trial by Jury. Each party waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any suit, action or proceeding relating to this Confirmation or any
Credit Support Documentation. Each party (i) certifies that no representative,
agent or attorney of the other party has represented, expressly or otherwise,
that such other party would not, in the event of such a suit action or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other party have been induced to enter into this Confirmation by, among
other things, the mutual waivers and certifications in this Section.

 

18



--------------------------------------------------------------------------------

5.   ISDA Master Agreement

With respect to the Agreement, Party A and Party B each agree as follows:

 

Specified Entities:

 

(i) in relation to Party A, for the purposes of:

Section 5(a)(v):

   not applicable

Section 5(a)(vi):

   not applicable

Section 5(a)(vii):

   not applicable

Section 5(b):

   not applicable

and (ii) in relation to Party B, for purposes of:

Section 5(a)(v):

   not applicable

Section 5(a)(vi):

   not applicable

Section 5(a)(vii):

   not applicable

Section 5(b):

   not applicable

 

“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.

 

The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Party A and will not apply to Party B.

 

The “Credit Event Upon Merger” provisions of Section 5(b)(v) of the Agreement
will not apply to Party A or will not apply to Party B.

 

The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Party A and will not apply to Party B.

 

“Termination Currency” means USD.

 

Additional Termination Event will not apply.

 

Tax Representations:

 

  (I)   For the purpose of Section 3(e) of the Agreement, each party represents
to the other party that it is not required by any applicable law, as modified by
the practice of any Relevant Authority to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under Section
9(h) of the Agreement) to be made by it to the other party under the Agreement.
In making this representation,

 

19



--------------------------------------------------------------------------------

each party may rely on (i) the accuracy of any representations made by the other
party pursuant to Section 3(f) of the Agreement, (ii) the satisfaction of the
agreement contained in Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii)
the satisfaction of the agreement of the other party contained in Section 4(d)
of the Agreement except that it will not be a breach of this representation
where reliance is placed on clause (ii) above and the other party does not
deliver a form or document under Section 4(a)(iii) of the Agreement by reason of
material prejudice to its legal or commercial position.

 

  (II)   Each party makes the following representations to the other party:

 

  (i)   Party A represents that it is a corporation organized under the laws of
England and Wales.

 

  (ii)   Party B represents that it is a corporation incorporated under the laws
of the State of Delaware.

 

Agreement to Deliver Documents: For the purpose of Section 4(a)(i) and 4(a)(ii)
of the Agreement, each party agrees to deliver the following document, as
applicable:

 

  (I)   Tax forms, documents or certificates to be delivered are:

 

Each party agrees to complete (accurately and in a manner reasonably
satisfactory to the other party), execute, and deliver to the other party,
United States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of
such form(s): (i) before the first payment date under this agreement; (ii)
promptly upon reasonable demand by the other party; and (iii) promptly upon
learning that any such form(s) previously provided by the other party has become
obsolete or incorrect.

 

  (II)   Other Documents to be delivered:

 

Party Required to
Deliver Document

--------------------------------------------------------------------------------

  

Document Required to be

Delivered

--------------------------------------------------------------------------------

   When Required


--------------------------------------------------------------------------------

  

Covered by

Section 3(d)

Representation

--------------------------------------------------------------------------------

Party A and Party B

   Evidence of the authority and true signatures of each official or
representative signing this Confirmation    Upon or
before
execution
and delivery
of this
Confirmation    Yes

Party B

   Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation    Upon or
before
execution
and delivery
of this
Confirmation    Yes

Party A

   Guarantee of its Credit Support Provider, substantially in the form of
Exhibit A attached hereto    Upon or
before
execution
and delivery
of this
Confirmation    Yes

 

20



--------------------------------------------------------------------------------

(I)   Miscellaneous Addresses for Notices: For the purpose of Section 12(a) of
the Agreement:

 

    Address for notices or communications to Party A:

 

   

Address:

   Merrill Lynch International          c/o Merrill Lynch, Pierce, Fenner &
Smith Incorporated          Four World Financial Center          North Tower,
5th Floor          New York, NY 10080    

Attention:

   Equity-Linked Capital Markets Group    

Telephone No.:

   (212) 449-6763    

Facsimile No.:

   (212) 738-1069

 

  (For   all purposes)

 

Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Party B’s address, telephone number or facsimile number should be
sent to:

 

GMI Counsel

Merrill Lynch World Headquarters

4 World Financial Center

New York, New York 10080

Attention: Global Equity Derivatives

Facsimile No.: 212 449-6576 Telephone No.: 212 449-6309

 

Address for notices or communications to Party B for all purposes:

 

The Pantry, Inc.

P.O. Box 1410

1801 Douglas Drive

Sanford, NC 27330

Attention: Corporate Secretary

 

21



--------------------------------------------------------------------------------

Process Agent: For the purpose of Section 13(c) of the Agreement, Party A
appoints as its process agent:

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

222 Broadway, 16th Floor

New York, NY 10038

Attention: Litigation Department

 

Party B does not appoint a Process Agent.

 

(II)   Credit Support Document:

 

Party A: Guarantee of ML & Co. in the form attached hereto as Exhibit A.

 

Party B: None

 

(III)   Credit Support Provider:

 

With respect to Party A: ML & Co. and with respect to Party B, Not Applicable.

 

(IV)   Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.

 

(V)   Netting of Payments. “Multiple Transaction Payment Netting” will not apply
for the purpose of Section 2(c) of this Agreement; provided, however, that with
respect to this Agreement or any other ISDA Master Agreement between the
parties, any Share delivery obligations on any day of Party B, on the one hand,
and Party A, on the other hand, shall be netted. The resulting Share delivery
obligation of a party upon such netting shall be rounded down to the nearest
number of whole Shares, such that neither party shall be required to deliver any
fractional Shares.

 

(VI)   Accuracy of Specified Information. Section 3(d) of the Agreement is
hereby amended by adding in the third line thereof after the word “respect” and
before the period the words “or, in the case of audited or unaudited financial
statements or balance sheets, a fair presentation of the financial condition of
the relevant person.”

 

(VII)   Amendment of Section 3(a)(iii). Section 3(a)(iii) of the Agreement is
modified to read as follows:

 

No Violation or Conflict. Such execution, delivery and performance do not
materially violate or conflict with any law known by it to be applicable to it,
any provision of its constitutional documents, any order or judgment of any
court or agency of government applicable to it or any of its assets or any
material contractual restriction relating to Specified Indebtedness binding on
or affecting it or any of its assets.

 

22



--------------------------------------------------------------------------------

(VIII)   Amendment of Section 3(a)(iv). Section 3(a)(iv) of the Agreement is
modified by inserting the following at the beginning thereof:

 

“To such party’s best knowledge,”

 

(IX)   Additional Representations will apply for the purpose of Section 3 of the
Agreement. The following will constitute Additional Representations:

 

Party B Representations.

 

Party B is acting for its own account, and it has made its own independent
decisions to enter into this Transaction and as to whether this Transaction is
appropriate or proper for it based upon its own judgment and upon advice from
such advisers as it has deemed necessary. It is not relying on any communication
(written or oral) of Party A as investment advice or as a recommendation to
enter into this Transaction, it being understood that information and
explanations related to the terms and conditions of this Transaction will not be
considered investment advice or a recommendation to enter into this Transaction.
No communication (written or oral) received from the other party will be deemed
to be an assurance or guarantee as to the expected results of this Transaction.

 

Party B is capable of assessing the merits of and understanding (on its own
behalf or through independent professional advice), and understands and
accepted, the terms, conditions and risks of this Transaction. It is also
capable of assuming, and assumes, the risks of this Transaction.

 

Party A is not acting as a fiduciary for or an adviser to it in respect of this
Transaction.

 

Party B is not and has not been the subject of any civil proceeding of a
judicial or administrative body of competent jurisdiction that could reasonably
be expected to impair materially Party B’s ability to perform its obligations
hereunder.

 

Party B will by the next succeeding Business Day notify Party A upon obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default, a Potential Event of Default or a Potential Adjustment Event.

 

As of the date hereof, Party B is not insolvent.

 

Party A Representations.

 

FDICIA Representation. Party A represents that it is a “financial institution”
for purposes of Section 402 of the Federal Deposit Insurance Corporation
Improvement Act of 1991, as amended (the “Statute”), and the regulations
promulgated pursuant thereto because either (A) it is a broker

 

23



--------------------------------------------------------------------------------

or dealer, a depository institution or a futures commission merchant (as such
terms are defined in the Statute) or (B) it will engage in financial contracts
(as so defined) as a counterparty on both sides of one or more financial markets
(as so defined) and either (I) had one or more financial contracts of a total
gross dollar value of at least $1 billion in notional principal amount
outstanding on any day during the previous 15-month period with counterparties
that are not its affiliates or (II) had total gross mark-to-market positions of
at least $100,000,000 (aggregated across counterparties) in one or more
financial contracts on any day during the previous 15-month period with
counterparties that are not its affiliates.

 

Acknowledgements:

 

(1) The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.

 

(2) The parties hereto intend for:

 

  (a)   this Transaction to be a “securities contract” as defined in Section
741(7) of Title 11 of the United States Code (the “Bankruptcy Code”), qualifying
for the protections under Section 555 of the Bankruptcy Code;

 

  (b)   a party’s right to liquidate this Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code; and

 

  (c)   all payments for, under or in connection with this Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” as defined in the Bankruptcy Code.

 

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”. Section
6(d)(ii) is further modified by deleting the words “two Local Business Days” in
the fourth line thereof and substituting therefor “three Local Business Days.”

 

Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, (ii) agrees to obtain any necessary consent of, and give any
necessary notice of such recording to, its relevant personnel and (iii) agrees,
to the extent permitted by applicable law, that recordings may be submitted in
evidence in any Proceedings.

 

Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in

 

24



--------------------------------------------------------------------------------

whole or in part for any reason, the remaining terms, provisions, covenants, and
conditions hereof shall continue in full force and effect as if this
Confirmation had been executed with the invalid or unenforceable provision
eliminated, so long as this Confirmation as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter of this Confirmation and the deletion of such portion of this
Confirmation will not substantially impair the respective benefits or
expectations of parties to this Agreement; provided, however, that this
severability provision shall not be applicable if any provision of Section 2, 5,
6 or 13 of the Agreement (or any definition or provision in Section 14 to the
extent that it relates to, or is used in or in connection with any such Section)
shall be so held to be invalid or unenforceable.

 

Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.

 

[Remainder of page intentionally left blank]

 

25



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

Yours faithfully,

MERRILL LYNCH INTERNATIONAL

By:

 

/s/ Brian Carroll

--------------------------------------------------------------------------------

Name:

 

Brian Carroll

Title:

 

Authorized Signatory

 

Confirmed as of the date first written above:

 

THE PANTRY, INC.

By:

 

/s/ Peter J. Sodini

--------------------------------------------------------------------------------

Name:

 

Peter J. Sodini

Title:

 

President and Chief Executive Officer

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

By:

 

/s/ Angelina Lopes

--------------------------------------------------------------------------------

Name:

 

Angelina Lopes

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

Annex A

 

GUARANTEE OF MERRILL LYNCH & CO., INC.

 

FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH &
CO., INC., a corporation duly organized and existing under the laws of the State
of Delaware (“ML & Co.”), hereby unconditionally guarantees to The Pantry, Inc.
(the “Company”), the due and punctual payment of any and all amounts payable by
Merrill Lynch International, a company organized under the laws of England and
Wales (“ML”), under the terms of the Confirmation, dated October 13, 2004,
between the Company and ML, (the “Agreement”), including, in case of default,
interest on any amount due, when and as the same shall become due and payable,
whether on the scheduled payment dates, at maturity, upon declaration of
termination or otherwise, according to the terms thereof. In case of the failure
of ML punctually to make any such payment, ML & Co. hereby agrees to make such
payment, or cause such payment to be made, promptly upon demand made by the
Company to ML & Co.; provided, however that delay by the Company in giving such
demand shall in no event affect ML & Co.’s obligations under this Guarantee.
This Guarantee shall remain in full force and effect or shall be reinstated (as
the case may be) if at any time any payment guaranteed hereunder, in whole or in
part, is rescinded or must otherwise be returned by the Company upon the
insolvency, bankruptcy or reorganization of ML or otherwise, all as though such
payment had not been made.

 

ML & Co. hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Agreement; the
absence of any action to enforce the same; any waiver or consent by the Company
concerning any provisions thereof; the rendering of any judgment against ML or
any action to enforce the same; or any other circumstances that might otherwise
constitute a legal or equitable discharge of a guarantor or a defense of a
guarantor. ML & Co. covenants that this guarantee will not be discharged except
by complete payment of the amounts payable under the Agreement. This Guarantee
shall continue to be effective if ML merges or consolidates with or into another
entity, loses its separate legal identity or ceases to exist.

 

ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.

 

ML & Co. hereby certifies and warrants that this Guarantee constitutes the valid
obligation of ML & Co. and complies with all applicable laws.

 

This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Agreement,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however,

 



--------------------------------------------------------------------------------

that this Guarantee shall continue in full force and effect with respect to any
obligation of ML under the Agreement entered into prior to the effectiveness of
such notice of termination.

 

 

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BANK]

 

 

 

 

 

 

 

 

 

2



--------------------------------------------------------------------------------

This Guarantee becomes effective concurrent with the effectiveness of the
Agreement, according to its terms.

 

IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.

 

MERRILL LYNCH & CO. INC.

By:

 

/s/ Patricia Kropiewnicki

--------------------------------------------------------------------------------

Name:

 

Patricia Kropiewnicki

Title:

 

Designated Signatory

 

Dated:   October 13, 2004

 